NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

VILASID PHICHITH,                               No.    16-71925

                Petitioner,                     Agency No. A098-177-766

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Vilasid Phichith, a native and citizen of Laos, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his request for a continuance. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a continuance and review de novo questions of law. Ahmed v. Holder,

569 F.3d 1009, 1012 (9th Cir. 2009). We deny the petition for review.

      The agency did not abuse its discretion in denying Phichith’s request for an

additional continuance where he did not demonstrate good cause. See 8 C.F.R.

§ 1003.29; Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009) (factors

considered in determining whether the denial of a continuance constitutes an abuse

of discretion include the nature of the evidence excluded and the number of

continuances previously granted).

      Phichith cites no authority to support his contention that the BIA erred in

dismissing his appeal from an IJ’s denial of a continuance prior to resolving his

motion to reconsider the denial of his visa petition. Cf. Matter of Aurelio, 19 I. &

N. Dec. 458, 460 (BIA 1987) (“The proceedings in which visa petitions are

adjudicated are separate and apart from exclusion and deportation proceedings.”).

      PETITION FOR REVIEW DENIED.




                                          2                                    16-71925